Case: 1:18-cv-04171 Document #: 342 Filed: 07/20/21 Page 1 of 1 PageID #:12039

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Chicago Board Options Exchange Volatility Index
Manipulation Antitrust Litigation, et al.
                                                          Plaintiff,
v.                                                                     Case No.:
                                                                       1:18−cv−04171
                                                                       Honorable Manish S.
                                                                       Shah
John Does, et al.
                                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 20, 2021:


        MINUTE entry before the Honorable Manish S. Shah: Telephone hearing for oral
ruling on the motion to identify Doe Defendants is set for 7/23/2021 at 10:30 a.m.
Members of the public and media may listen to these proceedings by dialing
1−888−204−5984 and using access code 9146677. Counsel of record and other essential
case participants will receive an email prior to the start of the telephone hearing with
instructions to join the call. Persons granted remote access to proceedings are reminded of
the general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in sanctions, including removal of
court issued media credentials, restricted entry to future hearings, denial of entry to future
hearings, or any other sanctions deemed necessary by the Court. Notices mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
